Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "cell tab temperature" in line 3.  Term is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9287726 B2 and Gao hereinafter.) in view of Dan et al. (CN 110962692 A and Dan hereinafter.) further in view of Hitoshi et al. (WO 2010005079 A1 and Hitoshi hereinafter) further in view of Ding et al. (CN 111060828 A and Ding hereinafter) further in view of Yamada et al (DE 112017001482 T5 and Yamada hereinafter.) further in view of Takahashi et al. (CN 104054214 B and Takahashi hereinafter.) further in view of Moorhead et al. (CN 102804480 A and Moorhead hereinafter.).
	Regarding claim 1, Gao discloses [fig. 1, col 1, lines 41-42] a method for preconditioning a battery pack at cold ambient temperatures, the battery pack comprising [col 4, lines 9-12] one or more battery cells. Gao does not explicitly disclose the method comprising the steps of: receiving a desired rate of temperature rise for a battery cell, calculating a feedforward value of desired cell current for the battery cell based on the desired rate of temperature rise, calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
	

However, Dan discloses [para. 11] receiving a desired rate of temperature rise [desired temperature rise rate] for a battery cell [battery pack]. calculating a feedforward value of desired cell current for the battery cell based on the desired rate of temperature rise, calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao to include desired temperature rise rate and battery pack as taught by Dan to disclose a system with improved heating efficiency of a battery pack. Gao in view of Dan does not explicitly disclose calculating a feedforward value of desired cell current for the battery cell based on the desired rate of temperature rise, calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
However, Hitoshi discloses [pg, 9] calculating a feedforward value of desired cell current [base power for feedforward control] for the battery cell [battery] based on the desired rate of temperature rise [temperature, and the control target value], calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan to include base power for feedforward control, battery and temperature and the control target value as taught by Hitoshi to disclose a system with improved thermal performance and stability while improving longevity. Gao in view of Dan in view of Hitoshi does not explicitly disclose calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
However, Ding discloses [pg. 3] calculating a feedback value [calculating SOC feedback value] of desired cell current [SOC] for the battery cell [battery cell] based on the received desired rate of temperature rise [target temperature value] and on an estimated value of actual rate of temperature rise [temperature correction value], calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi to include calculating SOC feedback value, SOC, battery cell, target temperature value and temperature correction value as taught by Ding to disclose a system with improved accuracy and safety. Gao in view of Dan in view of Hitoshi further in view of Ding does not explicitly disclose calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determining a desired pack current based on the desired RMS cell current and a configuration of the battery pack, determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
However, Yamada discloses [pg. 10] calculating a desired RMS cell current [predetermined calculation formula, using current value (rms value or average value)] based on the feedforward value [current value supplied by the main controller 11A been transferred and from the calculation area 13a have been received for the internal resistance] of desired cell current and the feedback value of desired cell current [The measured temperature is used for temperature correction.], determining a desired pack current based on the desired RMS cell current [a current value (rms value or average value) supplied by the main controller] and a configuration of the battery pack [calculation area 13a for the internal resistance], determining a constrained desired pack current based on applying constraints to the desired pack current, and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding to include predetermined calculation formula, current value, calculation area and measured temperature as taught by Yamada to disclose a system with improved longevity and battery life. Gao in view of Dan in view of Hitoshi further in view of Ding further in view of Yamada does not explicitly disclose determining a constrained desired pack current based on applying constraints to the desired pack current and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
However, Takahashi discloses [pg. 11] determining a constrained desired pack current [current command value] based on applying constraints to the desired pack current [charge and discharge current] and using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada to include current command value, charge/discharge current as taught by Takahashi to disclose a system to prevent excessive charging and discharging of a battery so as to increase battery life. Gao in view of Dan in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi does not explicitly disclose using a controller to control a current generation device to provide the constrained desired pack current to the battery pack; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current.
However, Moorhead discloses [see abstract] using a controller [generator controller] to control a current generation device [alternating current generating device] to provide the constrained desired pack current [alternating current load] to the battery pack [storage battery]; Application No. 17/038,603Page 3 of 11wherein the current generation device generates an alternating current [alternating current generating device]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi to include generator controller, alternating current generating device, alternating current load and storage battery as taught by Moorhead to disclose a system with improved longevity and usability.
Regarding claim 19, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead discloses further [Moorhead, para. 49] wherein the constraints [current limit] applied to the desired pack current [amount of current] are based a power capability [available current] of the current generation device [available current limiting in power generating capability].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 20130033232 A1 and Kosugi hereinafter.) in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Moorhead.
Regarding claim 17, Kosugi discloses [para. 54] an automotive vehicle, comprising: a traction motor [fig. 1, motor 31] system; a battery pack [Fig. 1, storage battery 11] comprising one or more battery cells electrically connectable to the traction motor system; a current generation device [fig. 1, alternating current generation device 10] configurable to deliver AC current to the battery pack; and a controller [fig. 1, control unit 50] electrically connected to the current generation device, the controller configured to: receive a desired rate of temperature rise for a battery cell, calculate a feedforward value of desired cell current based on the desired rate of temperature rise, calculate a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device. Kosugi does not explicitly disclose, receive a desired rate of temperature rise for a battery cell, calculate a feedforward value of desired cell current based on the desired rate of temperature rise, calculate a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device.
However, Dan discloses [para. 11] receive a desired rate of temperature rise [desired temperature rise rate] for a battery cell [battery pack]. calculate a feedforward value of desired cell current based on the desired rate of temperature rise, calculate a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Kosugi to include desired temperature rise rate and battery pack as taught by Dan to disclose a system with improved heating efficiency of a battery pack. Kosugi in view of Dan does not explicitly disclose calculate a feedforward value of desired cell current based on the desired rate of temperature rise, calculating a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device.
However, Hitoshi discloses [pg, 9] calculate a feedforward value of desired cell [battery] current [base power for feedforward control] based on the desired rate of temperature rise [temperature, and the control target value], calculate a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Kosugi in view of Dan to include base power for feedforward control, battery and temperature and the control target value as taught by Hitoshi to disclose a system with improved thermal performance and stability while improving longevity. Kosugi in view of Dan in view of Hitoshi does not explicitly disclose calculate a feedback value of desired cell current for the battery cell based on the received desired rate of temperature rise and on an estimated value of actual rate of temperature rise, calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device.
However, Ding discloses [pg. 3] calculate a feedback value [calculating SOC feedback 
value] of desired cell current [SOC] for the battery cell [battery cell] based on the received desired rate of temperature rise [target temperature value] and on an estimated value of actual rate of temperature rise [temperature correction value], calculate a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Kosugi in view of Dan further in view of Hitoshi to include calculating SOC feedback value, SOC, battery cell, target temperature value and temperature correction value as taught by Ding to disclose a system with improved accuracy and safety. Kosugi in view of Dan in view of Hitoshi further in view of Ding does not explicitly disclose calculating a desired RMS cell current based on the feedforward value of desired cell current and the feedback value of desired cell current, determine a desired pack current based on the desired RMS cell current and a configuration of the battery pack, and control the current generation device to provide the desired pack current to the battery pack from the current generation device.
However, Yamada discloses [pg. 10] calculate a desired RMS cell current [predetermined calculation formula, using current value (rms value or average value)] based on the feedforward value [current value supplied by the main controller 11A been transferred and from the calculation area 13a have been received for the internal resistance] of desired cell current and the feedback value of desired cell current [The measured temperature is used for temperature correction.], determine a desired pack current based on the desired RMS cell current [a current value (rms value or average value) supplied by the main controller] and a configuration of the battery pack [calculation area 13a for the internal resistance], and control the current generation device to provide the desired pack current to the battery pack from the current generation device. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Kosugi in view of Dan further in view of Hitoshi further in view of Ding to include predetermined calculation formula, current value, calculation area and measured temperature as taught by Yamada to disclose a system with improved longevity and battery life. 
Kosugi in view of Dan in view of Hitoshi further in view of Ding further in view of Yamada does not explicitly disclose control the current generation device to provide the desired pack current to the battery pack from the current generation device.
However, Moorhead discloses [see abstract] control [generator controller] the current generation device [alternating current generating device] to provide the desired pack current [alternating current load] to the battery pack [storage battery] from the current generation device. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Kosugi in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada to include generator controller, alternating current generating device, alternating current load and storage battery as taught by Moorhead to disclose a system with improved longevity and usability.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead, further in view of Codato et al. (US 20190157879 A1 and Codato hereinafter.). 
Regarding claim 2, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead discloses all the features in regards to claim 1 as indicated above. Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose wherein the desired cell current is determined based on an AC impedance of the battery cell.
However, Codato discloses [para. 32-34] the desired cell current [desired set current] is determined based on an AC impedance [impedance] of the battery cell [cell]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include desired set current and impedance of a cell as taught by Codato to disclose a system with improved longevity and reliability.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Choi (US 20130335028 A1 and Choi hereinafter).
Regarding claim 3, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead discloses all the features in regards to claim 1 as indicated above. Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose wherein an AC impedance of the battery cell is determined based on the temperature of the battery cell and the state of charge of the battery cell.
However, Choi discloses [para. 30] using voltage, temperature, and current data obtained by the monitoring unit 31 to be used as a basis for adjusting the impedance of the first impedance unit 20-1 and the second impedance unit 20-2. Therefore, it would have been obvious to  one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include using voltage, temperature, and current data obtained by the monitoring unit to be used as a basis for adjusting the impedance of the first and second impedance units as taught by Choi to disclose an AC impedance of the battery cell being dependent upon temperature and the state of charge of the battery pack system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Jaksic et al. (US 10717366 B1 and Jaksic hereinafter).
Regarding claim 6, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead discloses all the features in regards to claim 1 as indicated above. Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose wherein the current generation device comprises an inverter electrically connected to the battery pack, the inverter having a plurality of switches that are electrically connected to windings in an electric motor. 
However, Jaksic discloses [fig. 2, col 9 line 54-64] power inverter module 162 connects via polyphase windings 166 to traction motor 114 to transmit electrical energy between the motor 114 and battery packs 121A, 121B. The power inverter module 162 may comprise a set 164 of semiconductor switches S11 - S16. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include power inverter module connects via polyphase windings to traction motor to transmit electrical energy between the motor and battery packs. The power inverter module may comprise a set of semiconductor switches as taught by Jaksic to disclose part of an electric drive system.
Claims 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Kosugi et al. (US 20130033232 A1 and Kosugi hereinafter.). 
Regarding claim 13, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead discloses all the features in regards to claim 1 as indicated above. Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose wherein the alternating current is generated at a frequency that is determined based on the temperature of the battery cell and the state of charge of the battery cell.
However, Kosugi discloses [para. 28-29] wherein the alternating current [alternating current] is generated at a frequency [frequency range] that is determined based on the temperature of the battery cell [storage battery 11 can rapidly and efficiently be warmed] and the state of charge of the battery cell [SOC]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include alternating current, frequency range, warming of a battery and SOC as taught by Kosugi to disclose a system with improved thermal characteristics. 
Regarding claim 15, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose wherein the battery pack is configured to provide power to a traction motor in an electric vehicle. 
However, Kosugi discloses [para. 30-32] wherein the battery pack is configured to provide power to a traction motor in an electric vehicle. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include battery pack and motor as taught by Kosugi to disclose a system with improved thermal characteristics. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Vallender et al. (US 20200055406 A1 and Vallender hereinafter.).
Regarding claim 16, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead does not explicitly disclose a controller comprising a processor and a non-transitory machine-readable storage device containing instructions that, when executed by the processor, cause the processor to execute the method of claim 1. 
However, Vallender discloses [para. 43] controller 40 including electronic processor 42 and memory 44 used to implement preconditioning methods. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead to include controller including electronic processor and memory used to implement preconditioning methods as taught by Vallender to disclose improvement in vehicle energy transfer performance, battery life, and in fleet applications where charging resources are limited. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Kosugi further in view of Matthe et al. (US 8994340 B2 and Matthe hereinafter.).
Regarding claim 14, Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Kosugi discloses all the features with respect to claim 13 as indicated above. Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Kosugi does not explicitly disclose wherein the frequency is between 10 Hz and 1000 Hz. 
However, Matthe discloses [col 4, lines 21-22] frequency to be used may be in the 100-500Hz range. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Dan further in view of Hitoshi further in view of Ding further in view of Yamada further in view of Takahashi further in view of Moorhead further in view of Kosugi to include the frequency being 100-500Hz as taught by Matthe to disclose a desired voltage/current frequency range.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842